UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A Amendment No. 1 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2015 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-54578 WEST END INDIANA BANCSHARES, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 36-4713616 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 34 South 7th Street, Richmond, Indiana (Address of Principal Executive Offices) (Zip Code) (765) 962-9587 (Registrant’s Telephone Number Including Area Code) Securities registered pursuant to Section 12(b) of the Act:None (Title of each class to be registered) (Name of each exchange on which each class is to be registered) Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes []No [X] Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file reports), and (2) has been subject to such requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[]Non-accelerated filer[]Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on June 30, 2015 ($18.50) was approximately $21.7 million. As of March 30, 2016, there were 1,106,476 issued and outstanding shares of the Registrant’s Common Stock. Explanatory Note This Amendment No. 1 to the Annual Report on Form 10-K is being filed solely to correct the outstanding shares number on the cover page. No other information has changed from the initial filing. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WEST END INDIANA BANCSHARES, INC. Date: April 1, 2016 By: /s/Timothy R. Frame Timothy R. Frame President and Chief Executive Officer (Duly Authorized Representative) Pursuant to the requirements of the Securities Exchange of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Signatures Title Date /s/ Timothy R. Frame President and Chief Executive Officer April 1, 2016 Timothy R. Frame (Principal Executive Officer) /s/ Shelley D. Miller Executive Vice President and Shelley D. Miller Chief Financial Officer (Principal Financial and Accounting Officer) April 1, 2016 /s/ John P. McBride Chairman of the Board April 1, 2016 John P. McBride /s/ Michael J. Allen Director April 1, 2016 Michael J. Allen /s/ Greg Janzow Director April 1, 2016 Greg Janzow /s/ Craig C. Kinyon Director
